Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to ensuring data consistency of policy enforcement for distributed applications the utilizes PEaaS (Policy Enforcement as a Service), TPP (third party platform), policies, records, and distributed services usage tracking. The claimed invention provides a PEaaS to a TPP, the TPP comprising a plurality of hosts providing a distributed service. The claimed invention identifies a policy for the distributed service, the policy defines criteria for tracking usage of the distributed service by individual users or individual user systems and a trigger condition. The invention then collects usage metrics from respective hosts of the plurality of hosts via respective interfaces between each host and the computing system. The usage metrics indicate usage of the distributed service by one or more users that interact with the respective hosts. The invention then controls storage of the usage metrics according to the policy and in response to detecting the trigger condition. The invention generates records for the one or more users that interact with the respective hosts, the records indicating the usage metrics of the one or more users. The records are then propagated to the respective hosts via the respective interfaces, the respective hosts usable by the respective hosts to further provide the distributed service to the one or more users. 

This application is subject to a terminal disclaimer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456